Citation Nr: 1341619	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant's representative's argued that the appellant's ability to work was detrimentally affected by all of his disabilities and disorders, including his service-connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) has indicated that entitlement to a TDIU should be considered when it is part of the underlying determination of the appropriate rating to be assigned.  See Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).  As the matter of a TDIU has been raised in this case, the Board will consider the issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACTS

1.  The appellant's service-connected PTSD is manifested by deficiencies in the areas of family relations and mood, along with an inability to form and maintain close relationships with nonfamily members.  The record further indicates that the disorder has produced symptoms of anxiety, anger outbursts, irritability, depression, and extreme sleeplessness.  Nevertheless, the disability is not manifested by total occupational and social impairment.

2.  The evidence of record indicates the appellant has four years of high school and last worked in 2004.

3.  The appellant's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 70 percent, but no higher, for the appellant's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving all reasonable doubt in the appellant's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 18 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision.

II.  Increased Evaluation

A.  Laws and Regulations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411, of 38 C.F.R. Part 4 (2013), pertaining to PTSD, provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 (2013).

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board further notes that a Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (2013).

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Facts and Discussion

Upon receipt of his claim, the appellant was afforded a VA psychiatric examination in August 2009.  His claims file was reviewed in conjunction with the examination.  He had not been employed for approximately nine years, and he described himself as retired.  He was married and had been married to the same woman for over 35 years.  His family relationship with his wife could be labeled as tempestuous, and he did not indicate whether he had even superficial contact with acquaintances.  He denied any legal difficulties or any drug abuse.

On objective evaluation, the examiner stated the appellant was clean and neatly groomed, and he was cooperative throughout the examination.  Motor activity was measured as calm, but his mood was mildly anxious with affect mildly blunted.  There was no evidence of thought disorder or perceptual impairment.  Yet, the examiner related that the appellant's memory and concentration were mildly impaired.  Abstract reasoning, impulse control and insight were intact.  When questioned, the appellant admitted that he liked to hunt and fish alone and that he did not socialize.  Upon completion of the examination, the examiner wrote,

As a consequence of his condition, he has recurring and intrusive thoughts, recurring and distressing dreams, and he relives the event via flashbacks and experiences intense distress upon exposure to cues that remind him of his experiences.  He avoids thoughts associated with his experiences.  He avoids activities that arouse recollection.  He has significantly decreased interest and participation in formerly enjoyable activities and feels detached and estranged from others.  He exhibits mildly restricted affect.  He has difficulty falling and staying asleep.  He exhibits irritability, hypervigilance, an exaggerated startle response, and has difficulty concentrating.  

The examiner classified the appellant's PTSD as severe, and assigned a GAF score of 44.  The appellant's functional impairments were listed as isolation, flashbacks, sleep problems, mood swings, increased startle response, hypervigilance, attention and concentration deficits, and alcohol dependency.  

A second VA psychiatric examination was accomplished in March 2011.  Prior to the examination, the appellant complained of constant, severe hyperarousal characterized by irritability and disturbed sleep.  He further stated that he was experiencing "road rage" and was constantly arguing with his wife.  He further complained about loud noises that startled him and the lack of interest in pleasurable interests.  When examined, the examiner reported that the appellant was hyperalert and anxious.  He further was cooperative with the examiner and he was dressed appropriately.  He also admitted that he may not shower enough because his wife complained about the lack of cleanliness.  The examiner reported that there were no abnormalities of thought process or content.  He denied suicidal and homicidal ideation.  His memory was classified as being grossly intact and his judgment, reasoning, and impulse control were adjudged as being "fair."  The examiner completed the examination with the following comments:  "Since initial diagnosis 1 1/2 years ago, the veteran continues to demonstrate moderate to severe symptoms of posttraumatic stress disorder.  Alcohol abuse appeared secondary to that condition."  A GAF score of 44 was assigned.  

In conjunction with his appeal, the appellant was telephonically evaluated by a private doctor.  Of particular note were the following comments:

[The veteran] left his job as a truck driver because he no longer could reason clearly, was unable to concentrate a manner that allowed him to complete his job, lost his focus, and no longer can interact in a consistent fashion with his supervisors, peers, and other coworkers. . . .  

Even though his marriage may be intact, his capacity to interact socially has completely deteriorated.  He is isolative, no longer enjoys any activities, has a difficult time leaving his home, and even has had a deteriorating ability to perform his activities of daily living. . . .  He has become distant from her (his wife) and can no longer engaged in an emotional, physical, or intimate way with her at this point.  His medical record notes, and [the veteran] stated during my interview with him, that his daily hygiene has suffered over time, and he fails to perform basic tasks such as brushing his teeth on a daily basis, showering regularly, or functioning in a prosocial fashion.  He's also become progressively angrier, avoidant, hopeless, aggressive, and paranoid.

The examiner further reported that the appellant was becoming more isolated, less social, and less tolerant of others.  It was further noted that the appellant was capable of managing his impulses.  Yet, the examiner also reported that the appellant's thought processing was not linear and logical but was instead preservative, ruminative, and tangential.  It was also written that the appellant was "cognitively intact" during the interview process.

Also contained in the claims folder are the appellant's treatment records.  Of note are those from Secaucus Vet Center that show that the appellant has sought repeated treatment or therapy from a counselor.  These sessions occurred usually twice a month.  These records, from 2009 to 2013, indicate that the appellant complained of sleeplessness, irritability, isolation, and some depression.  The records do not, however, show a veteran who is not alert or fully-oriented or suffering from delusions or obsessive or ritualistic behaviors.  GAF scores were not provided.  

The appellant's attorney provided legal argument concerning the appellant's psychiatric health and how they affect his employment opportunities and capabilities.  The attorney argued that since quitting or retiring from his job in 2004, the appellant has had an increased number of nightmares, intrusive thoughts, and episodes of loss of temper.  The appellant, along with his wife, reported that the appellant was slowly withdrawing from the company of others, that he was irritable many days of the week, and that he was becoming harder to live with per his long-suffering spouse.  In other words, the appellant's symptoms have included avoidance, isolative behavior, insomnia, nightmares, increased startle response, hypervigilance, increased tension, intrusive thoughts, restricted affect, some memory impairment, anxiety, irritable temper, self-esteem issues, increased startle response, sleep disturbances, dysphoria, loneliness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Upon reviewing the record, it is the conclusion of the Board that the evidence supports an evaluation of 70 percent, but no higher, for PTSD.  The evidence shows that the appellant has depression, anger-management problems, sleep deprivation, hypervigilance, nightmares, and irritability.  The appellant has a very strained relationship with his wife and reports little meaningful social contact with others.  The record further insinuates that the appellant suffers at least some, if minimal, memory loss, and his spatial awareness has diminished.  He also has depression, insomnia, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, intrusive thoughts, restricted/constricted affect, anxiety, auditory hallucinations, and anger outbursts.  

Although the entire record is not without a measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  It is the conclusion of the Board that the appellant's overall disability picture indicates that a 70 percent evaluation, but no higher, should be assigned for PTSD from the date in which the appellant submitted his claim.  38 C.F.R. § 4.7 (2013).  Hence, to this extent the appellant's claim is granted.

It is concluded, however, that the evidence does not support an evaluation in excess of 70 percent.  The appellant's PTSD alone is not productive of total occupational and social impairment.  The appellant does not have gross impairment in thought processes or communication.  In addition, no deficits have been noted with respect to the appellant's speech and communication skills.  The appellant's behavior is not grossly inappropriate.  He does not report nor is he assessed as being in persistent danger of hurting himself or others.  It was noted that he is occasionally verbally abusive to his wife but he did not appear to be at risk for acting out violently or significantly at risk of self-harm.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene, even though he might not be performing these tasks as regularly as others would wish.  The appellant is oriented to time and place.  None of the various health care providers who have provided treatment to the appellant or who have examined him in conjunction with this claim have concluded that he has total occupational and social impairment due to PTSD.

Moreover, although the appellant does not socialize, he also reported that he has a relationship, albeit strained, with his wife and other veterans.  Accordingly, total social impairment is not shown.  Although the medical evidence hints that the appellant's PTSD may inhibit his ability to obtain and maintain gainful employment, those same records suggest that other disabilities, along with his age and work experience/history, may also be effecting whether the appellant may work.  Additionally, as previously noted, none of the records show that the appellant is totally socially impaired.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met.

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings."  The Board, however, finds that the medical evidence demonstrates more consistently and throughout the appeal that the appellant meets the criteria for a 70 percent rating from the date of his claim.  At no point in time, however, is it shown that there is total occupational and social impairment such that a total rating should be assigned for some distinct period of time.  Therefore, the assignment of staged evaluations in this case is not necessary.

C.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describes the appellant's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for his mental disorder.  Indeed, it does not appear from the record that he has been hospitalized at all for this condition during the period of time that is covered by this claim.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the appellant's service-connected PTSD.  The appellant's psychiatric manifestations and symptoms fit within the criteria for a 70 percent rating.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.

III.  TDIU

The appellant, through his attorney, has requested a total disability evaluation based on individual unemployability due to his service-connected disabilities.  A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2013).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 33 (1991).  

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2013), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2013), provide for a TDIU when, due to service-connected disability, a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  A TDIU presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In the present case, the appellant does meet the threshold for schedular consideration because the appellant has been assigned a 70 percent evaluation for his psychiatric disorder (as a result of the Board's action above) and his combined evaluation is 70 percent.  The record suggests that the appellant has at least completed four years of high school and has experience working as a truck driver with many years of experience.  It appears that he has no other trade experience and the last time he worked was in 2004 when he retired.  There is no indication from the appellant's claims folder that he has ever received vocational rehabilitation training or any other specialized training.

The appellant's service-connected disabilities and the ratings assigned to those conditions are as follows:  PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.

The appellant's combined evaluation is 70 percent.  The appellant and his accredited representative contend that he is unable to maintain substantially gainful employment as a result of the symptoms and manifestations produced by his service-connected disabilities in general.  The appellant admits that for many years he worked at a job as a driver and that he no longer drives because he was having difficulty in his perceptions while on the job.  Since that time, however, he has become more reclusive and noncommunicative with others.  He has also continued to self medicate with alcohol which possibly interferes with his ability to drive commercially.  He believes that the symptoms produced by his PTSD, such as "road rage" and sleeplessness, seriously affected his effectiveness and functionability on a daily basis.  His minimal hearing loss along with the ringing of the ears affects his ability to have contact with others and to communicate in an effective manner.

With respect to the miscellaneous treatment records, these records indicate that the appellant has been occasionally treated for complaints involving his service-connected psychiatric disorder and other disabilities for which service connection has not been granted.  Yet, these same records do not contain an opinion by a health care provider that suggests or insinuates that the appellant's service-connected disabilities are not so disabling that they prevent the appellant from obtaining and maintaining gainful employment.

Although the medical records are not without some ambiguity, the records do contain at least one very well-written employment analyst opinion concerning the appellant's ability to obtain employment.  There are no medical opinions of record that contradict or call into question the conclusions made by the private examiner.  Hence, although the entire record is not without a measure of ambiguity due to the dearth of medical records and documents concerning the appellant's ability to work at a sedentary position where he is isolated from others, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  Therefore, pursuant to 38 C.F.R. § 4.16 (2013), it is the decision of the Board that the appellant's service-connected disabilities render him unable to obtain and maintain gainful employment, and a total disability rating for compensation based on individual unemployability due to his service-connected disorders is warranted.  The appellant's claim is granted.


ORDER

An evaluation of 70 percent, but no higher, for PTSD is granted, from the date of the appellant's claim, subject to the regulations governing the disbursement of monetary benefits.

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders, is granted, subject to regulations governing the payment of monetary benefits. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


